Applicants’ amendment has overcome the previous prior art rejections such that the following new grounds of rejection is being made.  Consistent with that noted in the previous office action claims 1, 3 to 5 and 7 are currently under consideration while claims 6 and 8 to 30 are withdrawn from consideration as being directed to a nonelected species or invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 to 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. in view of Lewarchik et al.
	The teachings of Costa et al. were noted in the previous action.  The Examiner will provide a general review of the teachings below.
	Costa et al. teach anticorrosion compositions comprising graphene sheets. Para-graph 11 teaches that the graphene sheets are single sheets while paragraph 33 teach-es that the sheets can be functionalized with oxygen containing groups, i.e. graphene oxide.  The various carbon to oxygen ratios in paragraph 33 fall within the claimed non-carbon element range of claims 1 and 4.  
	Paragraphs 47 and on teach admixing the graphene sheets with a polymer.  This meets the claimed binder resin of claim 1.  This also teaches that the binder polymer can be an alkyd polymer (9th to the last line in paragraph 47) meeting newly amended claim 3.  Paragraph 55 teaches that graphene sheets can be dispersed in water which meets the aqueous coating requirement.  Paragraph 37 teaches amounts of graphene in the composition that meet that claimed.
	Thus this teaching differs from that claimed in that it does not contain zinc phosphate.
	Note that the composition of Costa et al. is concerned with corrosion.  See for instance the title and paragraph 4.

	Thus one having ordinary skill in the art would have found it obvious to include a known corrosion inhibitor such as zinc phosphate into the corrosion inhibiting coating of Costa et al. with the expectation of obtaining useful and predictable results, even improved results, in the area of corrosion resistance.  In this manner the instant claims are rendered obvious.
	For claim 7, while not required, the Examiner notes that paragraph 66 teaches such polymers.

Claims 1, 3 to 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McMullin et al.
	McMullin et al. teach a process for providing corrosion resistance in which carbon nanotubes or “analogous carbon allotropes” are present in a coating composition.  See paragraph 33 and 53.  Paragraph 109 teaches that the analogous allotropes include graphene which can be monolayers or have a few layers.  These are optionally modified such that they include pure or unmodified graphene which meets the requirement of pristine graphene.  These are present in the composition in an amount of from .001 to 5 parts by weight (paragraphs 53, 80) which meets the claimed amount of graphene.  Note that the working examples contain carbon nanotubes but then specifically state that comparable results are given when graphene is used.
	The composition also contain a binder in a continuous phase, see paragraph 52.  This can be various polymers as found in paragraph 94 which meet the claimed binder resin.  Note for instance that paragraph 94 teaches alkyd resins as found in amended claim 3.
	Regarding the requirement that the claimed composition be aqueous see para-graph 97.  
	Paragraph 159 teaches the addition of various particles including, as a preferred compound, zinc phosphates.
	As such McMullin et al. teach a composition that can contain each of the claimed components in claim 1.  From this one having ordinary skill in the art would have been 
	For claim 3, note that alkyd resin noted supra.
	For claim 4 note that the graphene in claim 1 is not required to be non-pristine.
	For claim 5 please see the coupling agents in paragraph 101, the dispersing agent in paragraph 149 and the various additives in paragraph 152.  For claim 7 note that the claims are not limited to containing such a polymer.

5. 	Applicants’ amendment and traversal has been considered.  This necessitated the new grounds of rejection.  As a point of clarification, applicants’ remarks seem to indicate that the claimed resin is limited to phenolic or alkyd resin (see the last two lines in the first full paragraph under Remark No. 2 and Remark No. 3).  This limitation is actually only found in claim 3 as amended.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
3/2/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765